DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first air outlet” (claims 6 and 8) and the “air passage” (claims 5 and 6) must be shown and reference number provided thereto, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Applicant’s cooperation is hereby requested in correcting of any remaining informalities of which Applicant may become aware in the drawings.

Claim Objections

Claims 2 and 10 are objected to because of the following informalities: articles “a” are omitted before the limitations “liquid” (line 2 of claim 2) and “filter cotton” (line 2 of claim 10).  Appropriate correction is required.
Applicant’s cooperation is hereby requested in correcting of any remaining informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205316560 to Huang et al. (hereafter “Huang”, cited in IDS).
Regarding claims 1 and 9, Huang discloses a storage-type modular data center (Fig. 1-3), comprising: a box (not numbered, but clearly seen on Fig. 1, enclosing entire installation) provided with an air inlet (28) and an air outlet (20, 24); a dust removing module / filter (27), disposed between the air inlet and the air outlet (20, 24) / evaporative cooling module (22); an evaporative cooling module (22), disposed between the air inlet and the air outlet, and comprising an evaporative medium (15) and a water sprinkling tray module (16); and an air supply module (11, 19, 23), operative to drive air to flow between the air inlet and the air outlet.
Regarding claim 2, Huang discloses that one end of the evaporative medium (15) is immersed in liquid contained in the water sprinkling tray module (16) in a case where the storage-type modular data center is in an operating state (Fig. 2).
Regarding claim 3, Huang discloses that  the evaporative medium (15) is vertically arranged and the water sprinkling tray module (16) is disposed below the evaporative medium (15), (Fig. 2).
Regarding claim 4, Huang discloses that  the water sprinkling tray module (16) comprises a water sprinkling tray (16) configured to hold the liquid (i.e. a “water tank”, e.g., see claim 9), and the water sprinkling tray (16) is in communication with a water inlet pipe (21) and a water outlet pipe (32), wherein the water inlet pipe is provided with a control valve (17, 29).
Regarding claim 5. Huang discloses that inside the box is provided a first partition (see the annotated Fig. 1 below), a second partition (see the annotated Fig. 1 below), and a third partition (see the annotated Fig. 1 below), which are connected in sequence, wherein the first 
Regarding claim 6, Huang discloses that the air outlet comprises a first air outlet (20) and a second air outlet (24), the first air outlet is defined in the second partition and communicates with the air passage (see the annotated Fig. 1 below), and the second air outlet (24) communicates with an outside of the box (Fig. 2 and the annotated Fig. 1 below).

    PNG
    media_image1.png
    563
    922
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, 13, 11, 14, 19, and 20, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang.
Regarding claim 11, Huang discloses that the air supply module (11, 19, 23) is disposed inside the box and between a server (2, 4) and the evaporative cooling module (22), (Fig. 1, 2).
Regarding claims 13, 14, 19, and 20, Huang discloses that the storage-type modular data center further comprises a server (2, 4) disposed between the air inlet (28) and the air outlet (20, 24), (Fig. 1, 2), wherein  the dust removing module (27) is disposed between the server and the air inlet, and the evaporative cooling module (22) is disposed between the server and the air inlet (Fig. 1, 2).
Alternatively, regarding claims 5, 6, 13, 11, 14, 19, and 20, it would have been obvious to one of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have positioned said air supply module, server, and dust removing module of Huang in any desired order, including as claimed, in order to achieve the desired cooling and dust removing efficiency, while not exceeding targeted production costs of the apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 5. Huang discloses that inside the box is provided a first partition (see the annotated Fig. 1 below), a second partition (see the annotated Fig. 1 below), and a third partition (see the annotated Fig. 1 below), which are connected in sequence, wherein the first partition is connected to an inner wall of the box, an air passage is formed between the first partition (1), the second partition (15), the third partition (16), and the inner wall of the box, and 
Regarding claim 6, Huang discloses that the air outlet comprises a first air outlet (20) and a second air outlet (24), the first air outlet is defined in the second partition and communicates with the air passage (see the annotated Fig. 1 below), and the second air outlet (24) communicates with an outside of the box (Fig. 2 and the annotated Fig. 1 below).
Alternatively, regarding claims 5 and 6, it would have been obvious to one of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided as many partitions and air outlets as needed and have positioned said partitions and air outlets of Huang in any desired order, including as claimed, in order to achieve the desired cooling efficiency, while not exceeding targeted production costs of the apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, the rational that a particular shape (i.e., of the partition(s) and air passage(s)) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). Also, it has been held that mere duplication of the essential working parts of a device (i.e., of the partitions, air outlets, etc.) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
                                                                                                                  See next page→


    PNG
    media_image1.png
    563
    922
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

Claims 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Huang taken alone.
Regarding claims 7 and 8, Huang discloses that the air inlet (28) is provided with an air valve (see claim 1) that is open in a case where the storage-type modular data center is in an operating state (inherently, in order allow an entrance of an outside air, see Fig. 1, 2), but does not explicitly disclose that the first air outlet and the second air outlet are also separately provided with an air valve, wherein at least one of two air valves respectively corresponding to the first air outlet and the second air outlet is open in a case where the storage-type modular data center is in an operating state.
It would have been obvious to one of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided in the arrangement of Huang as In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2007/0113741 to Shiau.
Regarding claim 11, Huang disclosed all as applied to claim 9, but that the dust removing module further comprises filter cotton and a filter screen, wherein the filter screen is disposed between the filter cotton and the filter.
Shiau discloses the dust removing module (Fig. 4B) comprising a filter cotton (201) (par. [0025]) and a filter screen (202), wherein the filter screen (202) is disposed between the filter cotton (201) and the filter (30). The dust removing module is inexpensive, effective, and easy to install (par. [0007]).
It would have been obvious to one of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have constructed the dust removing module of Huang comprising a filter cotton and a filter screen, wherein the filter screen is disposed between the filter cotton and the filter, as taught by Shiau, in order to achieve the dust removing module See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 12 and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Huang taken alone, or alternatively in view of US 2012/0127656 to Driggers.
Regarding claims 12 and 15-18, Huang disclosed all as applied to claims 1-5 above, but dos not explicitly discloses a controller, wherein the evaporative cooling module, the dust removing module, and the air supply module are all connected to the controller.
It would have been obvious to one of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the cooling arrangement of Huang a controller, wherein the evaporative cooling module, the dust removing module, and the air supply module are all connected to the controller, in order to automate said cooling arrangement, since it has been held that broadly providing automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See In re Venner, 120 USPQ 192. Also, claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007).
Alternatively, Driggers teaches a conventionality of a control module (380) to control cooling functions of a data center (10), (Fig. 10, par. [0067], [0096]).
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The additional documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various air-cooling arrangements for electronic computers, servers, and data centers. Further, the US 2007/0267337 teaches a dust removing module employing a filter cotton (21a), (Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835